Citation Nr: 0909601	
Decision Date: 03/16/09    Archive Date: 03/26/09

DOCKET NO.  03-28 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES


1.  Whether a timely substantive appeal was received as to a 
January 2001 rating decision that assigned that assigned a 10 
percent disability rating for the residuals of a compression 
fracture of the thoracic and lumbar spines and a 
noncompensable disability rating for bilateral pes planus.

2.  Entitlement to an effective date earlier than May 29, 
2007, for the assignment of a 20 percent disability 
evaluation, for service-connected residuals of a left-side 
jaw fracture.  

3.  Entitlement to an increased rating for bilateral pes 
planus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran had active service from January 1993 to March 
2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.  

The Board notes this appeal initially included the issue of 
entitlement to an increased disability rating for the 
residuals of a left-side jaw fracture.  However, following an 
August 2007 rating decision that increased rating assigned to 
the left-side jaw fracture from 10 percent to 20 percent, the 
Veteran stated that he was "satisfied" with rating, and 
that he wished to limit his appeal only to the assigned 
effective date of 20 percent rating.  See Veteran's 
statement, received August 27, 2007.  The Board therefore 
considers the issue of entitlement to an increased disability 
rating for the residuals of a left-side jaw fracture to no 
longer be in appellate status.  However, the effective date 
issue has been developed and being considered in this 
decision.  

The Board further notes that the issue of entitlement to an 
increased rating for the residuals of a compression fracture 
of the thoracic and lumbar spines was most recently 
considered in a May 2007 rating action.  The Veteran did not 
appeal that decision.  He also failed to submit a timely 
appeal to a May 2004 statement of the case that addressed the 
issue of an increased rating for lumbar spine disability.  No 
allegation has been made to the contrary.  As such, that 
issue is not in appellate status.

The issue of entitlement to an increased evaluation for 
bilateral pes planus is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  On January 24, 2001, the veteran was notified of a 
January 2001 rating action that assigned a 10 percent 
disability rating for the residuals of a compression fracture 
of the thoracic and lumbar spines and a noncompensable 
disability rating for bilateral pes planus; this notice also 
apprised him of his appellate rights.

2.  After receiving a timely notice of disagreement, the 
veteran was provided a statement of the case on May 21, 2002, 
that address the issues of increased rating for disabilities 
of the spine and bilateral pes planus.

3.  A statement from the Veteran's accredited representative 
was received on September 16, 2002, which expressed the 
Veteran's desire to pursue his appeal.  

4.  A substantive appeal (VA Form 9) was received from the 
Veteran on November 14, 2002.

5.  The Veteran did not appeal the January 2001 decision 
within one year of being notified.

6.  The earliest medical evidence of record indicating that 
the Veteran's inter-incisal range of motion was below 31 mm 
was received by VA on May 29, 2007.


CONCLUSIONS OF LAW

1.  The veteran's substantive appeal to the January 2001 
rating decision, which assigned a 10 percent disability 
rating for the residuals of a compression fracture of the 
thoracic and lumbar spines and a noncompensable disability 
rating for bilateral pes planus, was not timely filed, and 
the Board lacks jurisdiction to consider these issues.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.109, 20.200, 
20.201, 20.202, 20.300, 20.302, 20.303 (2008).

2.  The criteria for an effective date earlier than May 29, 
2007, for the assignment of a 20 percent evaluation for the 
Veteran's service-connected jaw disorder, have not been met.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.400, 4.150, 
Diagnostic Code 9905 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether the claims on appeal have been properly developed for 
appellate purposes.  The Board will then address the merits 
of the claims, providing relevant VA law and regulations, the 
relevant facts, and an analysis of its decision.

I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the claimant has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claims, and whether the claims have been fully developed 
in accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim and whether the claimant or the VA is 
expected to provide the evidence, and is required to request 
from the claimant any other evidence in his or her possession 
that pertains to the claim.  Id. 

VA provided notification letters to the Veteran in March 
2000, April 2006, and November 2007.  38 U.S.C.A. § 5103 and 
38 C.F.R. § 3.159.  In these letters, VA informed the Veteran 
of the evidence needed to substantiate his claims, and of the 
elements of his claims.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2007).  VA advised the Veteran of the 
respective duties of the VA and of the Veteran in obtaining 
evidence needed to substantiate his claims.  VA requested 
from the Veteran relevant evidence, or information regarding 
evidence which VA should obtain.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also 73 Fed. Reg. 23353 (the 
requirement of requesting that the claimant provide any 
evidence in his/her possession that pertains to the claim was 
eliminated by the Secretary [effective May 30, 2008] during 
the course of this appeal, and this change eliminates the 
fourth element of notice as required under Pelegrini).  The 
aforementioned letter also advised the Veteran as to how VA 
assigns disability ratings and effective dates as per 
Dingess/Hartman.  

In this regard, the Board recognizes that complete VCAA 
notice was not provided until after the initial unfavorable 
AOJ decisions.  However, the Federal Circuit Court and 
Veterans Claims Court have clarified that the VA can provide 
additional necessary notice subsequent to the initial AOJ 
adjudication, and then go back and readjudicate the claim, 
such that the essential fairness of the adjudication - as a 
whole, is unaffected because the appellant is still provided 
a meaningful opportunity to participate effectively in the 
adjudication of the claim.  See Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (where the Federal Circuit 
Court held that a SOC or supplemental SOC (SSOC) can 
constitute a "readjudication decision" that complies with all 
applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC).  
As a matter of law, the provision of adequate VCAA notice 
prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).  Here, after the April 2006 and 
November 2007 notice letters were provided to the Veteran, 
the claim was readjudicated in a November 2007 SSOC and 
January 2008 SOC.

It therefore follows that a prejudicial error analysis by way 
of Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) is 
simply not warranted here.  Furthermore, to the extent it 
could be argued that there was a timing error, overall, the 
Veteran was afforded a meaningful opportunity to participate 
in the adjudication of his claims.  Overton v. Nicholson, 20 
Vet. App. 427, 435 (2006).

With regard to VA's duty to assist, the VCAA requires that VA 
make reasonable efforts to assist the Veteran in obtaining 
evidence necessary to substantiate a claim for benefits 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A.  The VCAA provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. § 
5103A.  

In this matter, VA provided the Veteran with a VA 
compensation examination for his jaw disorder claim.  VA 
afforded the Veteran the opportunity to appear before one or 
more hearings to voice his contentions.  And VA obtained 
medical records relevant to the appeal.      

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with VA's duties to notify or assist the Veteran in 
this appeal.  Therefore, the Veteran has not been prejudiced 
as a result of the Board deciding his claims here.  

II.  Whether the Veteran filed a valid substantive appeal 
following the 
Statement of the Case dated May 21, 2002

By a rating action dated in January 2001, the RO assigned a 
10 percent disability rating for the residuals of a 
compression fracture of the thoracic and lumbar spines and a 
noncompensable disability rating for bilateral pes planus, 
after granting service connection for the same.  Notice of 
the rating action was provided to the Veteran on January 24, 
2001.  After receiving a timely notice of disagreement, the 
veteran was provided a statement of the case on May 21, 2002, 
that address the issues of increased rating for disabilities 
of the spine and bilateral pes planus.  On September 16, 
2002, the Veteran's representative advised the RO that the 
Veteran "intends to pursue this appeal."  A substantive 
appeal (VA Form 9) was received from the Veteran on November 
14, 2002.  That same month the RO advised the Veteran that 
his November 2002 VA Form 9 was not a substantive appeal 
because the time that had expired between the underlying 
January 2001 rating decision and May 2002 SOC, and the 
November 2002 statement.  See 38 U.S.C.A. §§ 7104, 7105; 
38 C.F.R. §§ 20.201, 20.202.  

The Board finds the RO's position supported by the record.  

Appellate review of an RO decision is initiated by a notice 
of disagreement and completed by a substantive appeal after a 
statement of the case is furnished.  38 U.S.C.A. § 7105(a) 
(West 2002); 38 C.F.R. § 20.200 (2008).

After the statement of the case is provided to the claimant, 
a formal appeal must be filed either by the claimant 
personally or his or her authorized representative within 60 
days from the date the statement of the case is mailed, or 
within the remainder of the one-year period from the date the 
notification of the RO decision was mailed, whichever period 
ends later.  See 38 U.S.C.A. § 7105(d)(3) (West 2002); 38 
C.F.R. §§ 20.301(a), 20.302(b) (2008); see also Rowell v. 
Principi, 4 Vet. App. 9, 17 (1993) [where a claimant did not 
perfect an appeal by timely filing a substantive appeal, the 
RO rating decision became final].

By regulation, the substantive appeal must consist of either 
"a properly completed VA Form 1-9 . . . or correspondence 
containing the necessary information."  Cuevas v. Principi, 
3 Vet. App. 542, 546 (1992); 38 C.F.R. § 20.202 (2008).

Perfecting an appeal to the Board is part of a clear and 
unambiguous statutory and regulatory scheme which requires 
the filing of both a notice of disagreement and a formal 
appeal.  See 38 U.S.C.A. § 7105; see also Roy v. Brown, 5 
Vet. App. 554 (1993).  The formal appeal permits the 
appellant to consider the reasons for an adverse RO decision, 
as explained in the SOC, and to formulate and present 
specific arguments relating to errors of fact or law made by 
the RO.  38 U.S.C.A. § 7105(d)(3); Roy, 5 Vet. App. at 555.

Upon request, the time period for filing a substantive appeal 
may be extended for good cause shown.  38 C.F.R. § 3.109(b) 
(2008); but see Corry v. Derwinski, 3 Vet. App. 231 (1992) 
[there is no legal entitlement to an extension of time, 
rather, section 3.109(b) commits the decision to the sole 
discretion of the Secretary].  A request for such an 
extension should be in writing and must be made prior to the 
expiration of the time limit for filing the substantive 
appeal.  38 C.F.R. § 20.303 (2008).  If there is a failure to 
comply with the above-cited law and regulations governing the 
filing of appeals, it is incumbent on the Board to reject the 
application for review on appeal.  See 38 U.S.C.A. §§ 
7105(d)(5), 7108 (West 2002); see also Marsh v. West, 11 Vet. 
App. 468, 470-72 (1998) [Board has the jurisdiction - indeed, 
the obligation - to assess its jurisdiction].

As noted by the United States Court of Appeals for the 
Federal Circuit, "it is well-established judicial doctrine 
that any statutory tribunal must ensure that it has 
jurisdiction over each case before adjudicating the merits, 
that a potential jurisdictional defect may be raised by the 
court or tribunal, sua sponte or by any party, at any stage 
in the proceedings, and, once apparent, must be 
adjudicated."  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996) (citations omitted).

In this matter, the Veteran's November 2002 statement was 
dated over one year after the January 2001 rating decision, 
and over 60 days following the May 2002 SOC.  So, his 
November 2002 statement is not a timely substantive appeal.  
See 38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 20.201, 20.202, 
20.302.  Indeed, the September 2002 statement that was 
received from the Veteran's representative was also well 
beyond the filing deadline (July 21, 2002).  The evidence 
demonstrates therefore that the Veteran did not appeal the 
RO's January 2001 rating decision.  

As such, the record preponderates against the Veteran's claim 
in this matter.  See Alemany v. Brown, 9 Vet. App. 518, 519 
(1996) (to deny a claim on its merits, the evidence must 
preponderate against the claim).  As the preponderance of the 
evidence is against the Veteran's claim, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

III.  The Merits of the Claim for an Earlier Effective Date

The RO granted service connection for a jaw disorder in April 
2002 and assigned a noncompensable evaluation effective March 
8, 2000.  In a November 2002 NOD, the Veteran argued for an 
increased rating.  The RO denied his claim in a September 
2003 SOC, against which the Veteran filed a substantive 
appeal later that month.  

During the pendency of the appeal, in May 2004 and August 
2007 rating decisions, the RO granted increased ratings for 
the jaw disorder - to 10 percent effective March 8, 2000 in 
the May 2004 decision, and to 20 percent effective May 29, 
2007 in the August 2007 decision.  In an August 2007 
statement, the Veteran withdrew his appealed increased rating 
claim, stating that he was "satisfied" with the 20 percent 
rating.  In a subsequent statement, however, the Veteran 
claimed entitlement to an earlier effective date for the 
award of the 20 percent evaluation.  The RO denied this 
earlier effective date claim in January 2008.  Later in 
January 2008, the Veteran appealed his earlier effective date 
claim to the Board.  Hence, the Veteran now claims 
entitlement to an effective date earlier than May 29, 2007 
for the assignment of a 20 percent evaluation for his 
service-connected jaw disorder.  

The applicable law and regulations concerning effective dates 
state that, except as otherwise provided, the effective date 
of an evaluation and award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  The effective date of an award 
of increased compensation shall be the earliest date as of 
which it is ascertainable that an increase in disability had 
occurred, if application is received within one year from 
such date.  38 U.S.C.A. § 5110(b)(2); see also 38 C.F.R. § 
3.400(o); cf. 38 C.F.R. § 3.157.        

The critical issue here therefore is, at which point did 
evidence in the record indicate that a rating in excess of 
10 percent was warranted for the jaw disorder.  

Ratings for service-connected disabilities are determined by 
comparing the symptoms the Veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule), which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities, and provide for various 
disability evaluations depending on the severity of the 
disorder.  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower evaluation will be assigned.  38 
C.F.R. § 4.7.  

Diagnostic Code 9905 of 38 C.F.R. § 4.150 addresses jaw 
disorders - i.e., temporomandibular articulation.  This 
provision states that a 20 percent rating is warranted where 
inter-incisal range of motion is between 21 and 30 mm.  The 
Board has reviewed the evidence of record pertaining to this 
issue.  And the Board finds that the earliest medical 
evidence of record of such limitation of motion is found in 
a private treatment report received by VA on May 29, 2007.  

The record indicates that in May 2007, the Veteran was 
examined by his private physician, who noted the Veteran's 
jaw disorder, and found that the Veteran could not open his 
mouth beyond 30 mm.  This medical finding supports the 
assignment of the 20 percent disability evaluation for the 
jaw disorder.  See 38 U.S.C.A. § 4.150, Diagnostic Code 
9905.  

The relevant evidence dated prior to May 2007 is found in a 
December 2000 VA compensation examination report, which noted 
the Veteran's jaw disorder but found normal range of motion, 
and in February 2001 and June 2005 private treatment reports, 
which note the jaw disorder and associated pain and limited 
motion but which do not provide range of motion measurements.  
See 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. §§ 3.157, 3.400(o).  

The Board has considered whether an earlier effective date 
would be warranted here based on evidence of functional loss 
due to flare-ups of pain, fatigability, incoordination, pain 
on movement, or weakness, which results in additional 
disability beyond that reflected on range of motion 
measurements.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  But the Board finds an 
earlier effective date unwarranted under this authority as 
well.  The cited medical evidence dated prior to May 2007 
does not indicate significant functional impairment.  Though 
the private evidence indicates that the Veteran had pain on 
motion as early as February 2001, it does not indicate the 
type of functional impairment that would disable him from 
using his jaw in everyday activities such as eating and 
speaking.  

Consideration has been given to the Veteran's contentions 
here.  However, a layperson such as the Veteran is generally 
not capable of opining on matters requiring medical 
knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  
See also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, 
to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  Lay 
testimony is competent, however, to establish the presence of 
observable symptomatology.  Layno v. Brown, 6 Vet. App. 465, 
469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007). 


Here, the Board recognizes that symptoms associated with the 
Veteran's jaw disorder, such as pain and limitation of 
motion, are certainly "observable" by the Veteran.  The 
Board notes the Veteran's consistent complaints that his jaw 
disorder has caused him pain.  And the Board notes the 
Veteran's July 2003 statement of record in which he states 
that his jaw disorder caused him grinding of, and gaps 
between, his teeth.  But this evidence does not detail the 
criteria that would warrant a 20 percent rating under DC 9905 
(i.e., inter-incisal range of motion between 21 and 30 mm); 
nor does this lay evidence reflect observations of 
significant functional loss that results in additional 
disability beyond that noted under DC 9905.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca, supra.  

As such, the medical evidence of record preponderates against 
the Veteran's earlier effective date claim.  See Alemany, 
supra.  As the preponderance of the evidence is against the 
Veteran's claim, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert, supra. 

The Board also finds an extraschedular rating unwarranted 
here.  Application of the regular schedular standards is 
found practicable in this matter.  Hence the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) for assignment of 
an extraschedular evaluation.  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A timely substantive appeal was received as to a January 2001 
rating decision that assigned that assigned a 10 percent 
disability rating for the residuals of a compression fracture 
of the thoracic and lumbar spines and a noncompensable 
disability rating for bilateral pes planus; therefore, the 
appeal is dismissed.

Entitlement to an effective date earlier than May 29, 2007, 
for the assignment of a 20 percent disability evaluation for 
service-connected residuals of a left-side jaw fracture, is 
denied.    

REMAND

In a rating action dated in September 2003, the RO denied the 
Veteran's claim for an increased rating for bilateral pes 
planus.  A notice of disagreement was received from the 
Veteran on September 25, 2003, which initiated an appeal.  

A May 2004 rating decision increased the Veteran's disability 
evaluation for the bilateral pes planus to 10 percent, 
effective March 8, 2000.  It was noted that the award was 
considered a total grant of benefits sought with respect to 
the pes planus. However, the Board has reviewed the Veteran's 
statements and can find no indication that he was pursuing 
only a 10 percent rating.

In general, where the RO assigns a higher rating, but less 
than the maximum available benefit, this does not abrogate 
the pending appeal.  AB v. Brown, 6 Vet. App. 35 (1993).  
Therefore, since the Veteran did not clearly state that he 
would be satisfied with a 10 percent award, it appears that 
the bilateral pes planus claim should not have been 
considered resolved.  Rather, a statement of the case (SOC) 
should have been issued pursuant to 38 C.F.R. § 19.26 (2008).

In the past, where the veteran was not issued an SOC, the 
Board has referred the matter back to the RO for appropriate 
action.  However, the Court has indicated that the proper 
action is to REMAND the issue to the RO for appropriate 
action.  See Manlincon v. West, 12 Vet. App. 238, 240-41 
(1999) ("Thus, the next step was for the RO to issue an SOC 
on the denial of the ... claim, and the Board should have 
remanded that issue to the RO, not referred it there, for 
issuance of that SOC.")

Accordingly, the case is REMANDED for the following action:

The RO should issue a Statement of the 
Case with respect to the issue of 
entitlement to a disability rating in 
excess of 10 percent for bilateral pes 
planus for the period prior to September 
6, 2006, and a rating in excess of 30 
percent for bilateral pes planus for the 
period from September 6, 2006, forward.  
The veteran should be advised that he may 
perfect his appeal of this issue by 
filing a Substantive Appeal within 60 
days of the issuance of the Statement of 
the Case, see 38 C.F.R. § 20.302(b) 
(2008), or alternatively, within the time 
proscribed by law to perfect an appeal to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


